Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is being considered by the examiner.
Response to Amendment and Arguments
The amendment filed on 02/14/2022, has been entered. Claim 41 is canceled, new claim 44 is added. Claims 30-40 and 42-44 are pending. Applicant’s arguments regarding rejections using “Cornwell” and Waxman have been fully considered but are moot due to a new ground of rejection, necessitated by amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall et al. (US20170193790A1, “Cornwall”- prior art of record) in view of Wang et al. (US 20180024091A1, “Wang”).

Regarding Claim 40, Cornwall in figs. 1-9 discloses a system 100 for leak detection and monitoring, the system 100 comprising: a plurality of leak detection devices (800 /106-114) each adapted to be distributed in a device array of different spaced apart locations over an area of interest that contains a suspected gas leak (e.g. abstract), wherein when distributed and activated the plurality of leak detectors form a mesh network (¶0015- explicitly teaches a mesh network) over the area of interest, each of the plurality of leak detection devices (e.g.800 /106-114) comprising: a gas sensor (140/838); an aggregator(130/830) for aggregating leak detection data obtained from the gas sensor (140/838) of each of the plurality of leak detection devices (800/106-114); acommunication antenna (all devices are nodes/devices 106-114 may be configured in a mesh configured to communicate wirelessly amongst and between the plurality of leak detection devices (800/106-114) in the device array, and to receive leak detection data (880/980) from all of the plurality of leak detection devices (800/106-114) in the device array; and a user interface (872) communication antenna (834) configured to communicate wirelessly with mobile access devices (900/118); a display user interface (972) to display (126) and allow viewing of leak detection data of the device array (900/118), wherein the display user interface (972) with leak detection data(880) of all of the plurality of leak detection devices (800/106-114) in the device array is accessible by the mobile access devices (900/118) at the area of interest by connecting, to the user interface communication antenna (834) of any one of the plurality of leak detection devices (106-114). 
Cornwall does not explicitly disclose the plurality of leak detectors form an ad hoc local area mesh network wherein each of a peer-to- peer communication antenna and the user interface communication antenna communicate wirelessly by a short-range communication protocol; without a designated central or coordinator node, wherein the display user interface comprises a web browser displayable on each of the mobile access devices, and the display user interface is simultaneously accessible on the each of the mobile access devices from and through connection with any one of the plurality of leak detection devices and from more than one of the plurality of leak detection devices.

Wang in Figs.1 and 3 teaches the plurality of leak detectors (¶0121: nodes 108 and 110 and ¶0113 devices 108/110 may be gas detection/gas sensing instruments) form an ad hoc local area mesh network (network 104- e.g.,¶0113: devices 108 and110 may communicate with one another using a mobile ad hoc wireless network (MANET) 104 and communicating on a peer-to-peer network (P2P) ¶0122: each device communicates with all and each of a peer-to- peer communication antenna and the user interface communication antenna communicate wirelessly by a short-range communication protocol (e.g.,¶0122 and ¶0132), without a designated central or coordinator node (¶0122 and ¶0132), wherein the display user interface (¶0232-The remote computer may further be configured to display the location of the portable environmental sensing devices in a map of the work area and transmit the map for display on any of the portable environmental sensing devices. The data transmitted by the communications facility can be sensed gas data, wherein the hazardous condition is based on the sensed gas data exceeding a threshold. The remote computer may be further configured to display the sensed gas data in a map of the work area, wherein a size of the representation of the gas data is proportional to the gas level) comprises a web browser displayable (¶0232 and ¶0281) on each of the mobile access devices (118,131,112), and the display user interface is simultaneously accessible on the each of the mobile access devices from and through connection with any one of the plurality of leak detection devices (110/108 and e.g.,¶0132communicate with each other either directly or through one or more intermediate nodes, the nodes may operate in harmony, cooperatively passing information from point A to point B by making forwarding (routing) decisions based on their knowledge of the network) and from more than one of the plurality of leak detection devices (also Fig.3 and ¶232-¶0234: ¶0233 recites a plurality of portable environmental sensing devices 108, 110 in a work area adapted to communicate with one another in a mesh network 104, some devices 108, 110 are shown in communication with a remote server 130 or computer via a communications facility, such as a dock 122, gateway 112, mobile gateway 131, or smart phone 118 ¶0234 discloses providing web interface).



Regarding Claim 31 teaches all the limitations of claim 40, as set forth above. Cornwall further discloses the aggregator (120/130) further communicates with a server (116) remote (¶0023- remote office) from the area of interest via a wireless signal (124).  

Claim  30 is rejected under 35 U.S.C. 103 as being unpatentable by Cornwall and Wang in view of BANG (KR20170050244A, “BANG”, prior art of record - all citations are to the previously provided English translation.).

Regarding Claim 30, Cornwall in view of Wang teaches all the limitations of claim 40, as set forth above. Cornwall fails to disclose the leak detection device further comprises a temperature sensor and/or a humidity sensor in combination with the gas sensor.  
However, BANG in ¶0021 teaches the leak detection device further comprises a temperature sensor and/or a humidity sensor in combination with the gas sensor.


Claims  33-34 are rejected under 35 U.S.C. 103 as being unpatentable by Cornwall, and Wang in view of Park et al. (KR102171557CANEIRO, “Park”, prior art of record - all citations are to the previously provided English translation).

Regarding Claim 33, Cornwall in view of Wang teaches all the limitations of claim 40, as set forth above. Cornwall discloses the gas sensor 140 and the user interface communication antenna 872/834. 

Cornwall fails to further disclose a housing including the gas sensor and the housing including a flow opening inlet disposed at a downward or lower end of the housing, wherein the downward or lower end of the housing is configured to be disposed downward toward and adjacent to the ground during the leak detection and monitoring.  

Park discloses a housing 100 including the gas sensor 240 and the housing including a flow opening inlet 150 disposed at a downward or lower end of the housing 100 , wherein the downward or lower end of the housing is configured to be disposed downward toward and adjacent to the ground during the leak detection and monitoring.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s gas sensor device for Cornwall’s leak detection 

Regarding Claim 34, Cornwall in view of Wang and Park teaches all the limitations of claim 33, as set forth above. Cornwall fails to disclose a bottom end surface of the housing  comprises the flow opening inlet, and a flow path connects the flow opening inlet to the gas sensor.  

 Park further discloses a bottom end surface of the housing 100 comprises the flow opening inlet 150, and a flow path 270 connects the flow opening inlet 150 to the gas sensor 240.  
The reasons for combining and motivation are the same as recited in the rejection of claim 33.
Claims  32-36 are also rejected under 35 U.S.C. 103 as being unpatentable by Cornwall and Wang in view of Webb et al. (US20020073767A1, “Webb”- prior art of record).

Regarding Claim 32 Cornwall fails to disclose a fan in combination with the sensor, wherein the fan moves ambient air over the sensor.  

However, Webb teaches a fan 20 in combination with the sensor (52/50), wherein the fan moves ambient air over the sensor (52).  



Regarding Claim 33 Cornwall discloses the gas sensor 140 and the user interface communication antenna 872/834. 

Cornwall fails to further disclose a housing including the gas sensor and the housing including a flow opening inlet disposed at a downward or lower end of the housing, wherein the downward or lower end of the housing is configured to be disposed downward toward and adjacent to the ground during the leak detection and monitoring.  

Webb discloses a housing 15 including the gas sensor 52/25, the housing including a flow opening inlet 36 disposed at an end of the housing 15.

Examiner notes that Webb’s adjustable portable housing (¶0012) of Webb is capable of being disposed in any direction including adjacent to the ground during the leak detection and monitoring.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Webb’s gas sensor in a configuration that it can be disposed downward toward and adjacent to the ground during the leak detection and monitoring. One of ordinary skill in the art would know it is a better position when leaked gas 

Regarding Claim 34 Webb further discloses a bottom end surface of the housing 15 comprises the flow opening inlet 36, and a flow path (the housing from inlet to 40) connects the flow opening inlet 36 to the gas sensor 52.  
The reasons for combining and motivation are the same as recited in the rejection of claim 33.

Regarding Claim 35 Webb further discloses a fan 20 to draw sample air through the flow opening inlet 36 and the flow path.  
The reasons for combining and motivation are the same as recited in the rejection of claim 33.

Regarding Claim 36 Webb further discloses a flow rate sensor (45- ¶0018) in combination with the flow opening inlet (36), wherein the fan moves ambient air over or through the flow rate sensor (45).

Cornwall discloses at least one display user interface (872-¶0029) is configured to manually communicate with gas detectors (via use interface or input 972). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate and inactivate Webb’s fan using Cornwall’s user interface.  One of ordinary skill in the art would know setting the airflow rate during quantification mode is required as taught by Webb (¶0018) and Cornwell’s user interface has the capability of doing it and it is required for more accurate measurement of the concentration of leaked gas.

Claim  37 is rejected under 35 U.S.C. 103 as being unpatentable by Cornwall, Wang in view of CANEIRO (BRPI1106204A2, “CANEIRO” prior art of record - all citations are to the previously provided English translation) and Park (KR 102171557 B1,” Park” prior art of record - all citations are to the previously provided English translation).

Regarding Claim 37 Cornwall fails to expressly further discloses a housing including the gas sensor and the user interface communication antenna, the housing including a flow opening inlet disposed at a downward or lower end of the housing during the leak detection and monitoring, the housing comprises a tubular stem adapted to be installed at least partially underground, and further comprising the user interface communication antenna at an end of the housing above the ground.

CANEIRO in figures 1-2 teaches a housing (housing of 50) including the gas sensor (7) and the user interface communication antenna (1), the housing (50) comprises a tubular stem adapted to be installed at least partially underground (fig.2, housing is underground 11 and the antenna part above the ground), and further comprising the user interface communication antenna (1) at an end of the housing above the ground 11.



Park in fig.1 teaches a housing (100) including a flow opening inlet (150) disposed at a downward or lower end of the housing (100) during the leak detection and monitoring (gas sensor 240).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a flow opening inlet disposed at a downward or lower end of the housing during the leak detection and monitoring of Cornwell gas detectors . One of ordinary skill in the art would know an inlet flow to conduct gas to be detected by the gas sensor.

Claim  38 is rejected under 35 U.S.C. 103 as being unpatentable by Cornwall and Wang in view of Park CANEIRO and Li et al. (US5425268A, “Li”- prior art of record).

Regarding Claim 38 Cornwall discloses the user interface (972) communication antenna (924) but fails to disclose the stem is open at an end opposite the user interface communication antenna to allow air into the stem and over the sensor, and further comprising a 

Park in figures 1-4 teaches the stem 100 is open at an end 150 opposite the user interface communication antenna 255 to allow air into the stem and over the sensor 240.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park’s tubular stem housing with openings to let air go and pass over the sensor of Cornwell’s system. One of ordinary skill in the art knows it is required for a better performance of sensors to detect leaked gases in the air.
Li teaches a check valve (Col 3, lines 50 – 56) between the end 4 and the sensor 5, the check valve configured to close when water enters the stem, check valve (Col 3, lines 50 – 56) configured between the end (4) and the sensor (5), the check valve configured to close when water enters the stem (Col 3, lines 50 – 56).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li’s tubular stem housing with check valve to prevent water to go through sensor and use the CANEIRO’s antenna on the opposite side that is above the ground. One of ordinary skill in the art knows check valve are used to prevent a fluid to pass through in undesired direction like here to prevent water to pass through sensor, damage the sensor function.

Claim  39  is rejected under 35 U.S.C. 103 as being unpatentable by Cornwall and Wang  in view of Webb and Weeks (US 3610048A, “Weeks”).

Regarding Claim 39 Cornwall fails to disclose the flow path extending from the flow opening inlet has an internal surface tapered toward the gas sensor.  
However, Weeks in FIGs.1-2 a flow path from the flow opening inlet (18) has an internal surface tapered ( the surface of cone-shaped bellows 14) toward the gas sensor (13), and the emission collector (14) comprises a cone with a tampered top end that fits within the flow opening inlet and a portion of the flow path.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified leak detection system by Cornwell and adding a gas sensing device by Webb and connect Weeks’ emission collector to Webb’s gas sensor device. One of ordinary skill in the art would have been motivated to make this modification in order to provide an efficient sealing contact with the ground and to protect the intake port from the diluting effects of wind as suggested by Weeks (Col 1, lines 60-70).

Claims  42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of Wang.

Regarding Claim 42 Cornwall discloses a method for remote gas sensing in an area of interest (at least abstract), the method comprising: arriving at an area of interest that contains a suspected gas leak; distributing a plurality of gas sensors in different spaced apart locations on a ground surface over the area of interest that contains the suspected gas leak (at least in abstract- the method determines the location of gas leak meaning gas sensing devices are distributed on the suspected gas leak area) activating the plurality of gas sensors to form a mesh network over the area of interest; the plurality of gas sensors aggregating (120/820) leak detection data (880) obtained from the plurality of gas sensors (106-114/800) over mesh network(¶0015) via wireless connectivity (834/134/network 104) by a communication protocol (¶0015- network having widespread or local functionality); accessing the leak detection data (880) of all of the plurality of gas sensors (106-114/800) with a mobile access device (900/118) in wireless connection (934/124) with one of the plurality of gas sensors (106-114/800); and displaying (126) the aggregate data (120) in a user interface (972 -¶0016, ¶0029) wherein the aggregate data (880) is simultaneously accessible via a plurality of wireless mobile access devices (900) at the area of interest from the one of the plurality of gas sensors (106-114/800).

Cornwell fails to disclose the plurality of gas sensors to form an ad hoc local area mesh network, via wirelessly connectivity by a short-range communication protocol; via a web browser wherein the aggregate data is simultaneously accessible via a plurality of wireless mobile access devices at the area of interest from more than one of the plurality of gas sensors.

Wang in Figs.1 and 3 teaches the plurality of leak detectors (nodes 108 and 110 and ¶0113 devices 108/110 may be gas detection/gas sensing instruments also ¶0121) form an ad hoc local area mesh network (network 104- e.g.,¶0113: devices 108 and110 may communicate with one another using a mobile ad hoc wireless network (MANET) 104 and communicating on a peer-to-peer network (P2P) ¶0122: each device communicates with all other devices within range also¶0132), via wirelessly connectivity by a short-range communication protocol(e.g.,¶0122); via a web browser (¶0232,¶0281) wherein the aggregate data is simultaneously accessible via a plurality of wireless mobile access devices (118,131,112)at the area of interest from more than one of the plurality of gas sensors (108,110) (Fig.3 and ¶232-¶0234: ¶0233 recites a plurality of portable environmental sensing devices 108, 110 in a work area adapted to communicate with one another in a mesh network 104, some devices 108, 110 are shown in communication with a remote server 130 or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an ad hoc local area mesh network and the user interface communication antenna communicate wirelessly by a short-range communication protocol, as taught by Wang for plurality of detectors of Cornwall’s leak detection and monitoring system. One of ordinary skill in the art would know because of challenging environments that sensors may be constantly moving or regularly changing location, this technique of mobile ad hoc wireless network can tolerate the loss of any member at any time without need for any infrastructure (Wang- ¶0113 ¶0122) and using web browser displayable on each of the mobile access devices is a more convenient means of monitoring gas leakage in different locations with a map of location of plurality of detectors.

Regarding Claim 43, Cornwall in view of wang teaches all the limitations of claim 42, as set forth above. Cornwall further discloses a first responder is present at the area of interest and wherein the method further comprises: the first responder selectively positions one or more of the plurality of gas sensors (inherent - the first responder is interpreted as the operator / person / device that initially places the sensors in the sensing locations).

Regarding Claim 44, Cornwall in view of wang teaches all the limitations of claim 42, as set forth above. Cornwall fails to further disclose wherein the aggregate data is accessible from any and every one of the plurality of gas sensors, and further comprising accessing the leak detection data of all of the plurality of gas sensors with the mobile access device in wireless connection with a closest one of the plurality of gas sensors.
Wang in Figs.1 and 3 teaches the aggregate data is accessible from any and every one of the plurality of gas sensors (e.g., nodes 110/108 and ¶0121-¶0122,¶0113,¶0132), and further therefore, any node can access to network through any other node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cornwall method and monitoring system so the Cornwall’s aggregate data is accessible from any and every one of the plurality of gas sensors, and with mobile access device in wireless connection with a closest one of the plurality of gas sensors. One of ordinary skill in the art would know it makes the monitoring system more reliable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856